Citation Nr: 0900253	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-28 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA), in Denver, Colorado.  The July 2006 decision 
found that the veteran's spouse was not eligible for CHAMPVA 
benefits, and that a previous finding of eligibility for 
CHAMPVA benefits was awarded erroneously.


FINDINGS OF FACT

1.  The veteran's spouse attained the age of 65 years in 
October 2000, prior to June 5, 2001, and has never been 
enrolled in Medicare Part B.

2.  The veteran was granted entitlement to a total disability 
rating based on individual unemployability (TDIU) effective 
May 6, 2003; thus, there was no potential CHAMPVA eligibility 
until May 6, 2003.  


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
veteran's spouse have not been met.  38 U.S.C.A. § 1781 (West 
2002 & Supp. 2008); 38 C.F.R. § 17.271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  


Eligibility for CHAMPVA Benefits

CHAMPVA is a health benefits program in which VA shares the 
cost of certain health care services and supplies with 
eligible beneficiaries.  Effective October 1, 2001, CHAMPVA 
benefits were extended to beneficiaries age 65 and older.  
CHAMPVA is managed by VA's HAC in Denver, Colorado. 

The veteran's spouse attained the age of 65 years in October 
2000.  In a June 2004 rating decision, the veteran was 
granted entitlement to a total disability rating based on 
individual unemployability (TDIU) effective May 6, 2003.  

CHAMPVA benefits are awarded to survivors and dependants of 
certain veterans pursuant to 38 U.S.C.A. § 1781.  The 
pertinent provisions are as follows:

(a) The Secretary is authorized to provide medical care, 
in accordance with the provisions of subsection (b) of 
this section, for -

(1) The spouse or child of a veteran who has been 
adjudicated by VA as having a permanent and total 
service-connected disability; or

(2) The surviving spouse or child of a veteran who 
(A) died as a result of an adjudicated service-
connected disability; or (B) who at the time of 
death had a total disability, permanent in nature, 
resulting from a service-connected disability; or

(3) The surviving spouse or child of a person who 
died on active military service and in the line of 
duty and not due to such person's own misconduct 
who are not otherwise eligible for medical care 
under chapter 55 of title 10 CHAMPUS/TRICARE.  38 
U.S.C.A. § 1781; 38 C.F.R. § 17.271.

(d)(1)(A) An individual otherwise eligible for medical 
care under this section who is also entitled to hospital 
insurance benefits under Part A of the Medicare program 
is eligible for medical care under this section only if 
the individual is also enrolled in the supplementary 
medical insurance program under part B of the medical 
program.

(B) The limitation in subparagraph (A) does not apply to 
an individual who-

(i) has attained 65 years of age as of the date of 
the enactment of the Veterans' Survivor Benefits 
Improvements Act of 2001; and

(ii) is not enrolled in the supplementary medical 
insurance program under part B of the Medicare 
program as of that date.

In this case, the veteran seeks to establish CHAMPVA 
eligibility for his spouse as the spouse of a veteran who has 
been adjudicated by VA as having a permanent and total 
service-connected disability, pursuant to criterion (a)(1) 
above.  

Further, 38 C.F.R. § 17.271 provides: 

(a) General entitlement.  The following persons are 
eligible for CHAMPVA benefits provided that they are not 
eligible under Title 10 for the TRICARE Program or Part 
A of Title XVIII of the Social Security Act (Medicare) 
except as provided in paragraph (b) of this section. 

(1) The spouse or child of a veteran who has been 
adjudicated by VA as having a permanent and total 
service-connected disability; 

(2) The surviving spouse or child of a veteran who 
died as a result  of an adjudicated service-
connected condition(s); or who at the time of  
death was adjudicated permanently and totally 
disabled from a service- connected condition(s); 

(3) The surviving spouse or child of a person who 
died on active military service and in the line of 
duty and not due to such person's own misconduct; 
and 

(4) An eligible child who is pursuing a full-time 
course of instruction approved under 38 U.S.C. 
Chapter 36, and who incurs a disabling illness or 
injury while pursuing such course (between terms, 
semesters or quarters; or during a vacation or 
holiday period) that is not the result of his or 
her own willful misconduct and that results in the 
inability to continue or resume the chosen program 
of education must remain eligible for medical care 
until: 

(i) The end of the six-month period beginning 
on the date the disability is removed; or 

(ii) The end of the two-year period beginning 
on the date of the onset of the disability; or 
(iii) The twenty-third birthday of the child, 
whichever occurs first.

(b) CHAMPVA and Medicare entitlement. 

(1) Individuals under age 65 who are entitled to 
Medicare Part A and enrolled in Medicare Part B, 
retain CHAMPVA eligibility as secondary payer to 
Medicare Parts A and B, Medicare supplemental 
insurance plans, and Medicare HMO plans. 

(2) Individuals age 65 or older, and not entitled 
to Medicare Part A, retain CHAMPVA eligibility.

Note to paragraph (b)(2):  If the person is 
not eligible for Part A of Medicare, a Social 
Security Administration "Notice of 
Disallowance"' certifying that fact must be 
submitted.  Additionally, if the individual is 
entitled to only Part B of Medicare, but not 
Part A, or Part A through the Premium HI 
provisions, a copy of the individual's 
Medicare card or other official documentation 
noting this must be provided.

(3) Individuals age 65 on or after June 5, 2001, 
who are entitled to Medicare Part A and enrolled in 
Medicare Part B, are eligible for CHAMPVA as 
secondary payer to Medicare Parts A and B, Medicare 
supplemental insurance plans, and Medicare HMO 
plans for services received on or after October 1, 
2001.

(4) Individuals age 65 or older prior to June 5, 
2001, who are entitled to Medicare Part A and who 
have not purchased Medicare Part B, are eligible 
for CHAMPVA as secondary payer to Medicare Part A 
and any other health insurance for services 
received on or after October 1, 2001. 

(5) Individuals age 65 or older prior to June 5, 
2001, who are entitled to Medicare Part A and who 
have purchased Medicare Part B must continue to 
carry Part B to retain CHAMPVA eligibility as 
secondary payer for services received on or after 
October 1, 2001.

Note to Sec. 17.271:  Eligibility criteria 
specific to Dependency and Indemnity 
Compensation (DIC) benefits are not applicable 
to CHAMPVA eligibility determinations.

The veteran's spouse attained the age of 65 years in October 
2000, prior to June 5, 2001.  The veteran's spouse has never 
been enrolled in Medicare Part B.

However, prior to May 6, 2003, there was no award of a 
permanent and total disability for the veteran which is a 
predicate to the additional requirements.  As indicated 
above, if the spouse was 65 or older prior to June 5, 2001, 
and was otherwise eligible for CHAMPVA, and was entitled to 
Medicare Part A coverage, then the spouse will be eligible 
for CHAMPVA without having to have Medicare Part B coverage.  
However, in this case, the spouse was not otherwise eligible 
for CHAMPVA in June 2001 because the veteran's TDIU rating 
from which her eligibility for CHAMPVA benefits arises was 
not effective until May 6, 2003.  

The Board recognizes that a July 2006 decision letter from 
HAC notified the veteran's spouse had been awarded CHAMPVA 
benefits in error.  The letter stated, in pertinent part:

During a recent re-certification audit it was determined 
that you were granted eligibility for CHAMPVA benefits 
in error.

Public Law 107-17, signed June 5, 2001, states that if 
you are eligible for Medicare, you must have Medicare 
Parts A and B to qualify for CHAMPVA.  The law contained 
a provision for those individuals who were age 65 and 
eligible CHAMPVA beneficiaries prior to June 5, 2001, 
allowing them to maintain their CHAMPVA eligibility even 
when they had not purchased Medicare Part B.

In your case, although you were 65 by June 5, 2001, you 
were not eligible for CHAMPVA until after June 5, 2001.  
As a result, it is a requirement under the law that if 
you have entitlement to Medicare Part A you must 
purchase Part B to establish eligibility for CHAMPVA.  
If you choose to purchase Medicare Part B, you may 
reapply for CHAMPVA and your eligibility would begin on 
the date your Part B coverage is effective.

According to this letter, the HAC determined that despite 
attaining the age of 65 prior to June 5, 2001, and having 
Medicare Part A, the veteran's spouse did not become eligible 
for CHAMPVA benefits because she did not have Medicare Part 
B.  The HAC found that the veteran's spouse needed to 
purchase Medicare Part B in order to attain eligibility.  
Thus, the HAC essentially indicates that if the veteran's 
spouse attained basic eligibility prior to June 5, 2001, then 
she need not have Medicare Part B.  However, if basic 
eligibility was not attained until after June 5, 2001, then 
she did need Medicare Part B.  

As noted, the effective date of the veteran's TDIU 
entitlement was May 6, 2003, after the June 5, 2001 date.  
Thus, there could be no CHAMPVA eligibility until that date.  
In other words, the determining factor in this case is the 
timing of the spouse's basic eligibility for CHAMPVA 
benefits.  If the veteran's spouse attained basic eligibility 
prior to June 5, 2001, then she need not have Medicare Part 
B.  If basic eligibility was not attained until after June 5, 
2001, then she did need Medicare Part B.  As indicated, there 
are three ways for the spouse of a veteran to attain basic 
eligibility for CHAMPVA, including the veteran having a 
permanent and total service-connected disability, as is the 
case here.  The effective date of the permanent and total 
rating post-dates June 5, 2001.  As such, the veteran's 
spouse needs Medicare Part B for eligibility for CHAMPVA.  
However, she does not have Medicare Part B.  Accordingly, the 
claim must be denied.  

To the extent that the veteran's final argument is an 
argument based on equity in that he and his spouse relied on 
the initial erroneous grant of CHAMPVA benefits, now to their 
detriment, the Board must emphasize that it is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2001); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  There simply is no provision pursuant to 
which the Board may grant the veteran the benefits sought.





ORDER

Eligibility for CHAMPVA benefits for the veteran's spouse is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


